This was an application for a new commission of lunacy; a former commission having been issued and executed, in which the jury found the person proceeded against was not a lunatic. Upon this application all the commissioners named in that commission certified that from the evidence adduced, as well as from personal examination and inspection they had no doubt such person was a lunatic. The testimony produced before the jury was also returned by the commissioners, and referred to on this application.
The chancellor decided that the court has the power, in the exercise of a sound discretion, to direct the issuing of a new commission, where from the evidence or otherwise there is no doubt that the jury must have erred in finding that the party proceeded against was not of sound mind.
*57A new commission was ordered to be issued; to bo directed to the same commissioners.